DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 9-13) in the reply filed on December 6, 2021 is acknowledged.
Claims 7-8, 14-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-6, 9-13, 16-18, and 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second pocket panels (claim 2; Examiner notes Fig. 10 shows second zonal pocket 232 and second pocket panel 239, but does not indicate a first pocket panel and a second pocket panel and Figs. 12-13 show only a first pocket panel 237 that is attached to the outward facing surface 224 of inner knit layer 222) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 4 and 6 recite “wherein the first/second pocket panel is formed of a knitted construction by the first/second layer” which lacks proper antecedent basis in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 6 recite “wherein the first/second pocket panel is formed of a knitted construction by the first/second layer” and each claim depends from claim 2 which recites, “wherein the packet includes a first pocket panel and a second pocket panel.”  However, the written description does not disclose a pocket having two panels AND being formed of a knitted construction with the first or second layers.  Para. 0064 recites, “In some embodiments, second pocket panel 239 may be formed integrally (e.g., formed with a common knit structure on a knitting machine) with at least one of second outer knit layer 220 and/or second inner knit layer 222. In other embodiments, second pocket panel 239 may be formed separately and then sewed, adhered, heat bonded, and/or welded to at least one of outer knit layer 220 and inner knit layer 222”, indicating that a pocket can be formed from a panel integrally knitted with or otherwise attached to either the inner layer or the outer later.   Para. 0065 recites, “Second pocket 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 12 and 17 (and claims 2, 5, 9-11, 13, 16, 18 and 20 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
located on an inner side of an article of footwear such that the first layer is adjacent to a void; a second layer, wherein the second layer at least partially surrounds the first layer, and wherein the second layer forms an outer surface of the article of footwear….”  As the claim is drawn to a knitted component, and then the structures of such are claimed as being located on and/or form as an article of footwear, it is unclear if Applicant is claiming a knitted component and an article of footwear, an article of footwear comprising a knitted component, or is only functionally reciting the article of footwear.  Examiner has interpreted the claim to be drawn to an article of footwear comprising a knitting component and respectfully suggests amending to reflect such an interpretation.
Claim 3 recites the limitation "the first pocket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant is referring to the pocket of claim 1 or to the first pocket panel of claim 2.
Claim 4 is indefinite as it recites, “wherein the first pocket panel is formed of a knitted construction by the first layer.”  Since the limitation has not been disclosed in the written description as originally filed, it is unclear how a two panel pocket is formed by one of the panels formed by knitted construction with one of the layers.  For purposes of examination, Examiner has interpreted the limitation to mean that the opposing panel is the same structure as the layer, in this case, the second panel would be the first layer and the first panel is formed as a layer knitted integrally with the first layer.
	Claim 6 is indefinite as it recites, “wherein the second pocket panel is formed of a knitted construction by the second layer.” Since the limitation has not been disclosed in 
Claims 12 and 17 are indefinite as each recites, “A knitted component, the knitted component comprising: a first knit portion located on an inner side of an article of footwear such that the first knit portion is adjacent to a void; a second knit portion, wherein the second knit portion at least partially surrounds the first layer, and wherein the second knit portion forms an outer surface of the article of footwear….”  As the claim is drawn to a knitted component, and then the structures of such are claimed as being located on and/or form as an article of footwear, it is unclear if Applicant is claiming a knitted component and an article of footwear, an article of footwear comprising a knitted component, or is only functionally reciting the article of footwear.  Examiner has interpreted the claim to be drawn to an article of footwear comprising a knitting component and respectfully suggests amending to reflect such an interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2015/0313316) in view of Hammond (US 2017/0258620).
	Regarding claim 1, Boucher discloses a knitted component (41), the knitted component comprising: a first layer (21) located on an inner side of an article of footwear (1, as can be seen in Fig. 2, 21 forms the inner side) such that the first layer is adjacent to a void (74); a second layer (31), wherein the second layer at least partially surrounds the first layer (best seen in Fig. 2), and wherein the second layer forms an outer surface of the article of footwear (see Fig. 2 where 31 is the outermost layer of the knitted component, as well as Figs. 8-9 which better show how the footwear is formed); an interstitial space formed between the first layer and the second layer (space between 21 and 31 where 51 resides, best seen in Fig. 2).
Boucher does not express disclose comprising at least one pocket located within the interstitial space.
Hammond teaches a footwear liner (400, Figs. 23-24) comprising at least one pocket (410a/b, 414a/b, and 418a/b).

Regarding claim 9, the modified component of Boucher discloses wherein a portion of the first layer (21) is continuous with the second layer (31) in an ankle region (43/73, see Fig. 3) of the knitted component (41) (see para. 0052).
Regarding claim 10, the modified component of Boucher discloses wherein the first layer (21) and the second layer (31) are secured via at least one common course located in the ankle region (43/73) (see paras. 0052-0054 where 41 is made via circular knitting and at least one yarn 48 extends around 73 creating a common course connecting 21 and 31 when 41 is folded over).
	Regarding claim 11, the modified component of Boucher discloses wherein the knitted component (41) at least partially forms an overfoot portion and an underfoot portion of the article of footwear (as can be understood from Fig. 2 where 41 extends over the foot and under the foot).

Claims 2-3 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Boucher and Hammond as applied to claim 1 above, and further in view of Michel (US 9578925).
Regarding claim 2, the modified component of Boucher discloses all the limitations of claim 1 above but does not expressly disclose wherein the pocket includes a first pocket panel and a second pocket panel, and wherein a cavity is located between the first pocket panel and the second pocket panel.
	Michel discloses a pocket (30) on footwear that includes a first pocket panel (see annotated Fig. 6) and a second pocket panel (see annotated Fig. 6), and wherein a cavity (34) is located between the first pocket panel and the second pocket panel (as can be seen in annotated Fig. 6).
Boucher, Hammond, and Michel teach analogous inventions in the field of layered footwear uppers.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pocket construction/configuration of the modified component of Boucher with the pocket construction/configuration, as taught by Michel, as a simple substitution of one well known pocket construction arrangement for another in order to yield the predictable result of creating a secure cavity to retain items, and such that the pocket become disconnected while the footwear is in use.
	Regarding claim 3, the modified component of Boucher discloses wherein the first pocket (interpreted as the first pocket layer, see annotated Fig. 6 of Michel) contacts and is fixed to the first layer (21 of Boucher) (as when used in combination, the pocket is attached to the lining layer as seen in Fig. 23 of Hammond).

Claim 4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Boucher, Hammond, and Michel as applied to claims 1-2 above, and further in view of Tamm (US 2016/0095377).
Regarding claim 4, the modified component of Boucher discloses all the limitations of claim 1-2 above but does not expressly disclose wherein the first pocket panel is formed of a knitted construction by the first layer.
Tamm teaches knitted shoe uppers wherein the pocket panel (panel forming pocket 111) is formed of a knitted construction by the first layer (92) (see para. 0231). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first pocket panel on the first layer of the modified component of Boucher via a knitted construction as taught by Tamm so “it can be formed in one working step as the top portion is weft-knitted. A separate working step in which the pocket is attached can be done without” (see para. 0059 of Tamm).

Claim 5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Boucher, Hammond, and Michel as applied to claims 1-2 above, and further in view of Outwater (US 2002/0029405).
Regarding claim 5, the modified component of Boucher discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the second pocket panel contacts and is fixed to the second layer.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attached one of the pocket to the second (outer) layer instead of the first (inner layer) of Boucher as taught by Outwater as such a configuration would at least be obvious to try as one would only be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since in order to have an attached pocket that is in the interstitial space, it would predictably either be attached to the first layer or the second layer with a reasonable expectation of being a functional pocket.

Claim 6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Boucher, Hammond, and Michel as applied to claims 1-2 above, and further in view of Tamm and further in view of Outwater.	
Regarding claim 6, the modified component of Boucher discloses all the limitations of claim 1-2 above but does not expressly disclose wherein the second pocket panel is formed of a knitted construction by the second layer.
Tamm teaches knitted shoe uppers wherein the pocket panel (panel forming pocket 111) is formed of a knitted construction by the second layer (92) (see para. 0231). 

The modified component of Boucher but does not expressly disclose wherein the second pocket panel is fixed to the second layer.
	Outwater teaches a sock like footwear component (5, Figs. 8A-8B), wherein the second pocket panel (panel creating 57) is fixed to the second layer (17, as can be seen in Figs. 8A-B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attached one of the pocket to the second (outer) layer instead of the first (inner layer) of Boucher as taught by Outwater as such a configuration would at least be obvious to try as one would only be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since in order to have an attached pocket that is in the interstitial space, it would predictably either be attached to the first layer or the second layer with a reasonable expectation of being a functional pocket.

Claim 12-13 and 16 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, in view of Tamm, and in view of Hammond.
Regarding claim 12, Boucher discloses a knitted component (41), the knitted component comprising: a first knit portion (21) located on an inner side of an article of footwear (1, as can be seen in Fig. 2, 21 forms the inner side) such that the first knit portion is adjacent to a void (74); a second knit portion (31), wherein the second knit portion at least partially surrounds the first knit portion (best seen in Fig. 2), and wherein the second knit portion forms an outer surface of the article of footwear (see Fig. 2 where 31 is the outermost knit portion of the knitted component, as well as Figs. 8-9 which better show how the footwear is formed).
Boucher does not express disclose wherein the first knit portion includes a multi-layer knit structure that forms a knit pocket.
Tamm teaches knitted shoe uppers wherein a knit portion (92) includes a multi-layer knit structure that forms a knit pocket (111) (see para. 0231 where the pocket is formed via an integral knit construction with the knit portion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an integrally formed knit pocket to the knitted component of Boucher as taught by Tamm so that the knitted component allows for placement of “a shin guard, padding, an insulating layer, a warming or cooling pack and/or a sensor” (see para. 0059 of Tamm) thereby allowing further uses or comfort of the knitted component to the user.
The modified component of Boucher does not expressly disclose wherein the pocket is formed in the first portion.
Hammond teaches a footwear liner (400, Figs. 23-24) comprising at least one pocket (410a/b, 414a/b, and 418a/b) formed in the first portion (liner 400 is comparable 
Boucher and Hammond teach analogous inventions in the field of footwear with inner and outer knit portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the pocket to the first portion of the modified component of Boucher as taught by Hammond as such a configuration would at least be obvious to try as one would only be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since in order to have an attached pocket that is in the interstitial space, it would predictably either be attached to the first layer or the second layer with a reasonable expectation of being a functional pocket.
	Regarding claim 13, the modified component of Boucher discloses wherein an opening (408a/b, 412a/b, and 416a/b of Hammond) of the knit pocket is accessible from a location within an interstitial space (space between 21 and 31 of Boucher where 51 resides, best seen in Fig. 2 of Boucher) located between the first knit portion and the second knit portion (as can be understood from Fig. 2 of Boucher).
	Regarding claim 16, the modified component of Boucher discloses wherein a portion of the first knit portion (21 of Boucher) is continuous with the second knit portion (31 of Boucher) in an ankle region (43/73, see Fig. 3) of the knitted component (41) (see para. 0052).

Claims 17 and 20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher in view of Tamm.
Regarding claim 17, Boucher discloses a knitted component (41), the knitted component comprising: a first knit portion (21) located on an inner side of an article of footwear (1, as can be seen in Fig. 2, 21 forms the inner side) such that the first knit portion is adjacent to a void (74); a second knit portion (31), wherein the second knit portion at least partially surrounds the first knit portion (best seen in Fig. 2), and wherein the second knit portion forms an outer surface of the article of footwear (see Fig. 2 where 31 is the outermost knit portion of the knitted component, as well as Figs. 8-9 which better show how the footwear is formed).
Boucher does not express disclose wherein the second knit portion includes a multi-layer knit structure that forms a knit pocket.
Tamm teaches knitted shoe uppers wherein a second knit portion (outer facing knit portion 92) includes a multi-layer knit structure that forms a knit pocket (111) (see para. 0231 where the pocket is formed via an integral knit construction with the second knit portion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an integrally formed knit pocket to the knitted component of Boucher as taught by Tamm so that the knitted component allows for placement of “a shin guard, padding, an insulating layer, a warming or cooling pack and/or a sensor” (see para. 0059 of Tamm) thereby allowing further uses or comfort of the knitted component to the user.
	Regarding claim 20, the modified component of Boucher discloses wherein a portion of the first knit portion (21 of Boucher) is continuous with the second knit portion .

Claim 18 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Boucher and Tamm as applied to claim 17 above, and further in view of Outwater.
Regarding claim 18, the modified component of Boucher discloses an interstitial space (space between 21 and 31 of Boucher where 51 resides, best seen in Fig. 2 of Boucher) located between the first knit portion and the second knit portion (as can be understood from Fig. 2 of Boucher), but does not expressly disclose wherein an opening of the knit pocket is accessible from a location within the interstitial space.
	Outwater teaches a sock like footwear component (5, Figs. 8A-8B), wherein an opening (at the zipper) of the pocket (57) is accessible from a location within the interstitial space (space between 17 and 13 as seen in Fig. 8a).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the pocket opening within the interstitial spaced between the first and second knitted portion of the modified component of Boucher as taught by Outwater in order to provide further protection of the components within the pocket so that they cannot shift around and fall out of the component as they could if the opening were on the outside of the knitted component.


    PNG
    media_image1.png
    769
    627
    media_image1.png
    Greyscale

Annotated Fig. 6 (Michel)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is footwear analogous to Applicant’s invention.  For example, Smith (US 10609987) shows footwear with integrally knitted pockets formed between layers of the footwear, Craig (US 2014/0137434) shows knitted footwear with knitted pockets formed therein, and Nigri (US 2015/0189946) shows a footwear article formed of layers with pockets formed between the layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732